Citation Nr: 0001309	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a hiatal 
hernia with reflux and a history of duodenal ulcer, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tendonitis of 
the left shoulder with restriction of motion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to July 
1961, and from August 1963 to January 1982.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
rating decision in which increased evaluations for, inter 
alia, a hiatal hernia with reflux and a history of duodenal 
ulcer, and tendonitis of the left shoulder with restriction 
of motion were denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected hiatal hernia with reflux 
and history of duodenal ulcer is currently manifested by no 
more than mild symptomatology.

3.  In June 1998, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of his appeal 
concerning the issue of increased evaluation for the service-
connected tendonitis of the left shoulder with restriction of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
service-connected hiatal hernia with reflux and a history of 
duodenal ulcer have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7346-7305 (1999).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Hiatal Hernia with Reflux

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in April 1982 
originally granted service connection for a hiatal hernia 
with reflux and a history of duodenal ulcer.  A 10 percent 
evaluation was assigned, effective in February 1982.  This 
evaluation has been confirmed and continued to the present.

The veteran has appealed the assignment of the 10 percent 
evaluation for the service-connected hiatal hernia with 
reflux and history of duodenal ulcer.  In particular, he 
avers that he experiences chronic moderate and persistent 
epigastric symptoms including regurgitation, difficulty 
swallowing, and heartburn after every meal.  He further 
states that he experiences episodes of regurgitation every 
night, even while sitting, difficulty sleeping, and bilateral 
arm and shoulder pain.  However, the medical evidence of 
record does not show that the criteria for an evaluation 
higher than 10 percent for this condition are met. 

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's hiatal hernia with reflux and a history of 
duodenal ulcer is evaluated under Diagnostic Code 7346-7305, 
for hiatal hernia evaluated under the criteria for duodenal 
ulcer.  See 38 C.F.R. § 4.27 (1999).  Under Diagnostic Code 
7305, a higher, 20 percent, evaluation is warranted for 
moderate symptoms involving recurring episodes of severe 
symptoms occurring two or three times a year and averaging 
ten days in duration; or, for continuous moderate 
manifestations.  The criteria defines severe symptoms as 
those symptoms involving pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
November 1997 VA examination report is of record and reflects 
that the veteran subjectively complained of such symptoms as 
pain at night with acid and vomitus into the throat, reflux, 
regurgitation even while sitting, difficulty sleeping, and 
having food occasionally hang up in his throat.  Yet, the 
examiner recorded objective observations of a soft abdomen 
with moderate tenderness in the epigastrium, but no rebound 
tenderness, hepatic or splenic enlargement, or masses.  The 
veteran did not complain of, and the physician did not find, 
hematemesis or melena, anemia, abnormal bowel movements, or 
weight loss productive of health impairment.  Rather, the 
report shows the veteran is slightly overweight, well 
developed, and in no acute distress. 

A higher, 30 percent, evaluation could also be warranted 
under Diagnostic Code 7346 for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
However, again, the medical evidence does not show that the 
required manifestations are present.  While the November 1997 
report shows complaints of difficulty swallowing, heartburn, 
and regurgitation, as discussed above, the examiner found 
only that the veteran exhibited moderate tenderness in his 
epigastrium, without rebound tenderness, hepatic or splenic 
enlargement, or masses.

VA treatment records dated from November 1993 through April 
1997 primarily document treatment and follow-up care for a 
heart condition, but do reflect that the veteran has been 
diagnosed with gastroesophageal reflux disease, for which 
Tagamet has been prescribed.  And, in his May 1998 
substantive appeal, the veteran further averred that he also 
experiences bilateral arm and shoulder pain, which he 
attributes to his gastrointestinal disability.  While VA 
treatment records do evidence complaints of and treatment for 
instances of shoulder pain, subsequent entries further detail 
treatment for a left shoulder disability, for which the 
veteran is service-connected and receiving compensation.  In 
addition, a May 1998 VA examination report shows complaints 
of chest pain occurring weekly, but associates that symptom 
with his heart condition, diagnosed as mitral valve prolapse 
syndrome-a disability, again, for which the veteran is 
separately service-connected and receiving compensation.  
These symptoms of chest and shoulder pain therefore cannot be 
considered in evaluating his service-connected hiatal hernia 
with reflux.  See 38 C.F.R. § 4.14 (1999).  

The veteran has stated his gastrointestinal disability causes 
daily chronic symptoms, that he experiences exacerbations of 
his symptoms every seven to ten days lasting three to four 
days in duration, that he experiences continuous moderate 
manifestations, and that he experiences persistent epigastric 
distress.  However, the medical evidence simply does not 
concur.  VA treatment records contain no entries describing 
instances in which the veteran reported for treatment of 
exacerbations of his hiatal hernia with reflux and history of 
duodenal ulcer, including vomiting, hematemesis, melena, 
abdominal pain, or weight loss. Moreover, these records do 
not show he has been found to exhibit anemia, or that he 
required treatment for recurring exacerbations of severe 
symptoms occurring two to three times per year and lasting an 
average of ten days.  Finally, these records simply do not 
establish that the veteran has required treatment for 
epigastric distress that has produced considerable impairment 
of the veteran's health.  As for weight loss, the report of 
VA examination in 1992 records his weight as 212 pounds, and 
the report of VA examination in 1998 records his weight as 
216 pounds.

In the November 1997 report, the examiner noted that the 
veteran had recently been prescribed Prilosec, and that he 
had experienced some improvement of his symptoms as a result 
but continued to have slight reflux and coughing at night.  
It is to be expected that the veteran would experience some 
symptomatology, and the Board notes that the 10 percent 
currently awarded contemplates, under Diagnostic Code 7346, 
two or more of the symptoms found in the criteria for 30 
percent-dysphagia, pyrosis, and regurgitation accompanied by 
substernal, arm, or shoulder pain-but manifested to less 
severity than that required to warrant the 30 percent 
evaluation.  In addition, Diagnostic Code 7305 provides a 10 
percent evaluation for symptoms that are mild.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent under Diagnostic 
Codes 7305 or 7346 are not met.  Specifically, the medical 
evidence simply does not establish that the veteran 
experiences symptoms of his hiatal hernia with reflux and 
history of duodenal ulcer that are more than mild in 
severity, or that he has suffered episodes of severe 
manifestations occurring two to three times per year and 
averaging 10 days in duration-as required by Diagnostic Code 
7305; or that he has recurrent epigastric distress productive 
of considerable impairment of health, involving symptoms of 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal, arm, or shoulder pain-as required by Diagnostic 
Code 7346.

This does not, however, preclude granting a higher evaluation 
for this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the scheduler evaluations in this 
case are not inadequate.  As discussed above, higher 
evaluations are provided for greater disability, but the 
required manifestations are not present.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required hospitalization or frequent treatment for this 
disability.  Moreover, the record does not show that this 
disability alone interferes with his employability.  There is 
no evidence that the impairment resulting solely from his 
hiatal hernia with reflux and history of duodenal ulcer 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the 10 percent schedular evaluation under Diagnostic Code 
7346-7305.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.

II.  Withdrawal of Appeal for Increased Evaluation for
Tendonitis of Left Shoulder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In his VA Form 9 
filed in June 1998, the veteran specifically withdrew his 
appeal as to the issue of entitlement to an increased 
evaluation for his service-connected tendonitis of the left 
shoulder with restriction of motion.  As the appellant has 
withdrawn his appeal as to this issue, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  Accordingly, the Board 
does not have jurisdiction to review this issue and it is 
dismissed without prejudice.


ORDER

An evaluation higher than 10 percent for a hiatal hernia with 
reflux and a history of duodenal ulcer is denied.

The appeal concerning the issue of an increased evaluation 
for tendonitis of the left shoulder with restriction of 
motion is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

